DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to drawing corrects previous objections to drawing/specification; therefore, the previous objections to drawing/specification are withdrawn.  However, Applicant's amendment to drawing also raises new issues, see Examiner's Amendment. 
Applicant's amendment to claims corrects previous 112 rejections; therefore, the previous rejections are withdrawn.  Also, independent Claims 1 and 11 have been amended to incorporate features of originally filed Claims 3 and 13, which were indicated as allowable in the Non-Final Office Action dated October 3, 2019.

EXAMINER’S AMENDMENT
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: reference character "105" in Figure 1A filed on 01/22/2021 appears to be "5" (NOTE: reference character "5" has been designated as "network backbone" in the specification starting from paragraph [0036]; also, reference character "105" has been designated as "operating environment" in Figure 2A as well as in the specification starting from paragraph [0056]).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Cameron B. Pick on 02/01/2021.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 1 and 11, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "a computing device for assessing completeness of a graphical display configuration of a process plant, the computing device comprising: one or more processors; a user interface; a communication unit; and a non-transitory computer-readable medium coupled to the one or more processors, the user interface, and the communication unit, the non-transitory computer-readable medium storing a graphical display configuration application thereon executing in a configuration environment of the process plant that, when executed by the one or more processors, causes the computing device to implement a method comprising: obtaining, by a computing device executing a graphical display configuration application in a configuration environment of the process plant, indications of a plurality of display views which combine to represent the process plant, each display view including indications of process control elements; obtaining, by the graphical display configuration application, indications of sets of control or graphical references corresponding to the plurality of display views, wherein each set of control or graphical references corresponds to one of the plurality of display views, and wherein each control or graphical reference in the each set of control or graphical references refers to a process control element or display view element represented in the corresponding display view; determining whether an indication of at least one control or graphical reference is included in the corresponding display view; in response to determining that the indication of the at least one control or graphical reference is included in the corresponding display view, determining whether the at least one control or graphical reference is stored in a control configuration database; in response to determining that the at least one control or graphical reference is stored in the control configuration database, determining whether related display views or display view elements corresponding to the at least one control or graphical reference are included in the plurality of display views; and presenting, by the graphical display configuration application, a completeness assessment report based on an analysis of each of the plurality of display views, the completeness assessment report indicating one or more warnings or errors in the plurality of display views, wherein the one or more warnings or errors are identified based on at least one of: (i) that an indication of the at least one control or graphical reference in the sets of control or graphical references is not included in the corresponding display view, (ii) that the at least one control or graphical reference in the sets of control or graphical references is not stored in the control configuration database, or (iii) that the related display views or display view elements corresponding to the at least one control or graphical reference in the sets of control or graphical references are not included in the plurality of display views" when interpreted as a whole.

Nattinger (US 2005/0257203 A1, published on 11/17/2005) teaches a system and a method for indicating one or more problems in a graphical program used for 
ELSTON (US 2014/0324378 A1, published on 10/30/2014) teaches a system and a method for conducting a validation analysis (ELSTON, paragraph [0004]), wherein when saving file in the design view after making changes, the file is automatically checked for syntax and semantic errors, and such errors, if any, are 
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "in response to determining that the indication of the at least one control or graphical reference is included in the corresponding display view, determining whether the at least one control or graphical reference is stored in a control configuration database; in response to determining that the at least one control or graphical reference is stored in the control configuration database, determining whether related display views or display view elements corresponding to the at least one control or graphical reference are included in the plurality of display views"  when combining with all other limitations of the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175